 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LORENZO D. CRAMER,                               Case No.: 1:19-cv-00112 JLT (PC)

12                       Plaintiff,                    ORDER TO ASSIGN DISTRICT JUDGE

13           v.                                        FINDINGS AND RECOMMENDATIONS
                                                       TO DISMISS WITHOUT PREJUDICE
14    R. ESTRADA, et al.,                              FOR FAILURE TO FILE AN
                                                       APPLICATION TO PROCEED IN FORMA
15                       Defendant.                    PAUPERIS OR PAY FILING FEE

16

17          By an order filed July 1, 2019, the Court ordered the plaintiff to pay the filing fee or to file

18   a completed in forma pauperis affidavit and a certified copy of his prison trust account statement.

19   The Court cautioned him that his failure to do so would result in a recommendation that this

20   action be dismissed. The thirty-day period has now expired, and the plaintiff has not responded

21   to the Court’s order and has not filed the required documents. Thus, the Court ORDERS the

22   Clerk of the Court to assign a district judge to this case, and the Court RECOMMENDS that this

23   action be dismissed without prejudice.

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
     after being served with these findings and recommendations, any party may file written
26
     objections with the court and serve a copy on all parties. Such a document should be captioned
27
     “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
28
                                                        1
 1   objections shall be filed and served within fourteen days after service of the objections. The

 2   parties are advised that failure to file objections within the specified time may waive the right to

 3   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     September 23, 2019                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
